RABINOWITZ, Chief Justice,
with whom MATTHEWS, Justice, joins dissenting.
I dissent from the majority’s holding that the standard of review set forth in K.T.E. v. State, 689 P.2d 472 (Alaska 1984) is applicable “since the state’s decision here constitutes a de facto termination of D.H.’s right of reasonable visitation.”
In response to D.H.’s motion, the superi- or court concluded that continued placement of the minor children with the current foster family was in their best interests and was not contrary to any applicable provision of law. The superior court, in recognition of the fact that the father’s reasonable rights of visitation under AS 47.10.084(c) were being substantially impaired, ordered that its decision regarding foster family placement be reviewed at least every three months. In rejecting D.H.’s contention that the clear and convincing standard adopted in K.T.E. controlled, the superior court stated:
In this case, parental visitation is not being completely terminated. However, *1278given [D.H. s] indigent status, it is clear that his visitation rights will be substantially impaired. Given that substantial impairment, the court determines that the applicable procedure is an independent review of the Division’s decision and an application of the preponderance of the evidence standard.
In my view, the superior court s choice of the preponderance of the evidence standard was appropriate. As the superior court correctly noted, D.H.’s visitation rights were not terminated, rather they were substantially limited.1 In such circumstances application of the clear and convincing standard of K.T.E. is not required.2

. The only limitation the state insists upon is that visitation between D.H. and the children be supervised. It is open to D.H. to continue his telephone contacts with the children.


. In the factual context of this case it is my view that D.H. is not entitled to the protection of the Indian Child Welfare Act. Thus it is not necessary to address any 25 U.S.C. § 1915(b) issue.